PER CURIAM:
Writ granted in part. Defendant was found guilty of manslaughter in response to the charge of second degree murder. The district court sentenced him to 25 years imprisonment at hard labor without observing the 24-hour sentencing delay required by La.C.Cr.P. art. 873. The district court erred. Defendant did not waive the delay, and the error in failing to observe the delay is not harmless because defendant challenged his sentence. See State v. Augustine , 555 So.2d 1331 (La. 1990). Accordingly, we grant the application in part, vacate the sentence, and remand to the *290district court for resentencing. Defendant's application is otherwise denied.